IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00041-CR

MILTON LEE GARDNER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 13074-A


                                     ORDER


      Appellant’s First Motion for Extension of Time to File Appellant’s Motion for

Rehearing is granted. Appellant’s motion for rehearing is due October 21, 2015.




                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed September 24, 2015